United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milpitas, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0039
Issued: July 14, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 14, 2016 appellant filed a timely appeal from May 18 and September 12,
2016 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether OWCP properly terminated appellant’s wage-loss
compensation and medical benefits effective July 26, 2015 as he no longer had any residuals or
disability causally related to the accepted employment injury; and (2) whether appellant met his
burden of proof to establish continuing disability after July 26, 2015.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 23, 1987 appellant, then a 35-year-old clerk, filed an occupational disease
claim (Form CA-2) alleging that on June 8, 1983 he became aware of pain, ligament and
cartilage damage, and arthritis in his right knee and realized that his conditions were caused or
aggravated by standing for long periods of time at work.2 The employing establishment
terminated appellant’s employment on October 1, 1987 due to his abusive absenteeism.
In a May 17, 1988 decision, OWCP denied appellant’s occupational disease claim. It
found that he failed to submit a rationalized medical opinion to establish that his right knee
conditions were causally related to the accepted employment factors. In a June 22, 1989
decision, OWCP vacated the May 17, 1988 decision and accepted appellant’s claim for
permanent aggravation of degenerative arthritis of the right knee. It placed him on temporary
total disability.
In a June 25, 2007 decision, OWCP reduced appellant’s compensation effective July 8,
2007 based on his capacity to earn wages in a constructed position of dental ceramist. This
decision was affirmed on December 3, 2007 by an OWCP hearing representative.
On August 13, 2012 OWCP referred appellant, together with a statement of accepted
facts (SOAF), the medical record, and a list of questions, to Dr. Alexander N. Doman, a Boardcertified orthopedic surgeon, for a second opinion to determine whether his accepted condition
had resolved. In a September 12, 2012 medical report, Dr. Doman reviewed the SOAF and
medical record. He noted a history of appellant’s accepted employment injury and serviceconnected disability. Dr. Doman reported normal findings on physical and x-ray examination of
the right knee. He noted that a left knee x-ray showed minimal degenerative changes.
Dr. Doman opined that appellant’s accepted injury had resolved as the aggravation of his
preexisting underlying degenerative arthritis was temporary in nature. He related that the nature
of his work at the employing establishment would not have resulted in any permanent
aggravation of his preexisting degenerative arthritis. Dr. Doman noted that degenerative arthritis
was a progressive degenerative condition and appellant’s present condition, including his total
knee arthroplasty, represented a natural history of his preexisting degenerative arthritis condition.
He indicated that the temporary aggravation would have long ago ceased within three months of
modification of his work activities. Dr. Doman concluded that appellant could return to his dateof-injury clerk position with no restrictions.
In an August 27, 2012 note, Dr. Oliver noted that appellant was 10.9 years status post a
right total knee arthroplasty for degenerative joint disease and 9.7 years status post resection of
the heterotopic ossification within the quadriceps tendon. He also noted appellant’s complaint of
increased left knee and leg pain. Dr. Oliver related that appellant attributed his pain to the extra
load placed on his left leg due to his previous right leg surgery. He reported that physical
examination of the right knee for range of motion from 0 to 90 degrees without tenderness or
crepitus. The knee and patella were both stable in flexion and extension and the patella was well
tracking. The incision was completely healed and there was no swelling, effusion, or warmth.
2

Appellant received a 30 percent disability rating from the Department of Veterans Affairs (VA) for a serviceconnected right knee condition.

2

Dr. Oliver reported that right knee x-rays were unremarkable for loosening, subsidence, or
malpositioning. He advised that, after reviewing information and records provided by appellant,
there was only one mention of arthritis of the left knee in a single x-ray report. Dr. Oliver
maintained that based on a lack of information there was no way to officially conclude that
appellant’s left knee arthritis was directly related and secondary to his right knee arthritis.
In order to determine appellant’s current condition and ascertain whether he still suffered
residuals from his accepted right knee condition, OWCP, on March 12, 2015, again referred
appellant, together with an updated SOAF, the medical record, and a list of questions, to
Dr. Doman for a second opinion examination. In an April 30, 2015 report, Dr. Doman noted a
history of appellant’s accepted employment injury and medical treatment. He reviewed the
SOAF and medical record.
On examination of the right knee, Dr. Doman found a well-healed surgical scar. Range
of motion was from full extension to 100 degrees flexion. There was no ligamentous instability
or swelling. There were no signs of infection.
On examination of the left knee, Dr. Doman found excellent range of motion from full
extension to 125 degrees of flexion. There was no knee effusion. Dr. Doman reported that right
knee x-rays, including a standing view, showed excellent position of the prosthesis with no
evidence of loosening. There were minimal degenerative changes in the opposite left knee.
Based on his examination and review of the medical file, Dr. Doman related that it was his firm
and definite opinion that the accepted condition of aggravation of right knee degenerative
arthritis had resolved. He noted that appellant had undergone right total knee replacement with
an outstanding result. Dr. Doman explained that the rationale for the resolution of the
aggravation was based on the outstanding results of the total knee replacement in conjunction
with his opinion that the condition of the right knee had returned to its baseline condition prior to
the aggravation. He concluded that appellant could return to his date-of-injury position as a clerk
with the employing establishment effective immediately.
On June 5, 2015 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits based on Dr. Doman’s opinion. Appellant was afforded 30 days to submit
additional evidence or argument.
In June 9 and 30, 2015 statements, appellant disagreed with the proposed action. He
requested copies of reports from prior second opinion physicians and employment physical
examinations to show that Dr. Doman’s report was erroneous. Appellant submitted reviews
from patient satisfaction surveys regarding Dr. Doman and contended that he was biased because
he had twice examined him as directed by OWCP. He further contended that Dr. Doman barely
listened to him during the examination and did not perform necessary tests. Appellant claimed
that he spent more time in the waiting room than he did with Dr. Doman.
Appellant submitted an April 10, 2015 progress note from Dr. Sanjay B. Ponkshe, an
employing establishment Board-certified internist.
Dr. Ponkshe noted appellant’s chief
complaint of back and knee pain for years. He also noted a history of his physical and emotional
medical problems. Dr. Ponkshe examined appellant and diagnosed, among other things, chronic
back pain due to chronic bilateral knee pain that was likely traumatic arthritis.

3

An unsigned nursing progress note, printed on May 5, 2015 from the employing
establishment’s medical center, noted appellant’s complaints of worsening chronic back and
bilateral knee pain. The progress note provided examination findings.
In an August 25, 2014 knee and lower leg conditions disability benefits questionnaire,
Dr. Contessa D. Metcalfe, a family practitioner, indicated that in 2014 appellant was diagnosed
left knee degenerative arthritis and total right knee replacement. She noted his medical history
included a 1973 right knee meniscectomy with residual bilateral knee pain due to decomposition,
1988 arthroscopic right knee surgery, and September 2001 right knee total replacement along
with left knee and back pain due to compensating for the right knee condition. Dr. Metcalfe
reported findings and indicated that appellant used assistive devices as a normal mode of
locomotion. She advised that his conditions impacted his ability to perform work duties that
involved kneeling, squatting, or prolonged standing or walking. In the remarks section,
Dr. Metcalfe noted that appellant had served in the United States Army from April 1972 to
April 1982 but had not participated in combat. She related that he had contributing factors of
pain, weakness, fatigability and/or incoordination, and limitation of functional ability of the knee
joint during flare-ups or repeated use over time. Dr. Metcalfe maintained that degree of loss of
range of motion during pain on use or flare-ups was approximately five degrees in each
direction. She changed his VA established diagnosis of total right knee replacement to total right
knee replacement with instability.
By decision dated July 23, 2015, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective July 26, 2015. It found that the weight of the medical evidence
rested with Dr. Doman’s April 30, 2015 opinion that appellant no longer had any employmentrelated residuals or disability.
By letter dated August 5, 2015, appellant, through counsel, requested an oral hearing
before a representative of OWCP’s Branch of Hearings and Review. A telephone hearing was
held on April 5, 2016. During the hearing, counsel asserted that Dr. Doman’s opinion could not
represent the weight of the medical evidence as he relied on a SOAF that did not contain a
complete description of appellant’s employing establishment job or accurately note his accepted
condition. He further asserted that the physician had provided no reasoning or clinical findings
and was biased because he had previously examined appellant on September 4, 2012.
In a May 18, 2016 decision, an OWCP hearing representative affirmed the July 23, 2015
termination decision, finding that Dr. Doman’s report constituted the weight of the medical
evidence.
By letter dated June 27, 2016, appellant requested reconsideration. He submitted a partial
discussion note dated June 7, 2016 from Dr. Matthew B. Jaffe, a Board-certified orthopedic
surgeon. Dr. Jaffe reported that appellant’s right knee appeared to be in satisfactory condition
without obvious evidence of loosening or hardware failure. He related that he would not
recommend a revision procedure at that time. Dr. Jaffe identified appellant’s physical
restrictions, which included avoidance of running and significant impact activities for all of his
knee replacements. He recommended activities of tolerance which included bending and
prolonged standing. Dr. Jaffe recommended no kneeling with direct pressure on the prosthesis.
He advised that these recommendations may be modified depending on the condition and age of

4

appellant and his knee replacement. Dr. Jaffe indicated that his right knee prosthesis appeared to
be intact, had been working for over 15 years, and likely had significant components of wear
internally.
He recommended limited bending, stooping, and prolonged standing, and
recommended no kneeling or heavy lifting. Dr. Jaffe maintained that appellant could not work
eight hours a day, five days a week in a position that required prolonged standing, kneeling,
heavy lifting, bending, and moving containers up to 80 pounds. He recommended sedentary
work only with intermittent standing, bending, and lifting. Dr. Jaffe noted that appellant’s
restrictions were permanent and would not be expected to improve over time. He related that his
knee condition would likely degenerate and might require future revision surgery.
In a September 12, 2016 decision, OWCP denied modification of the May 18, 2016
decision. It found that the evidence submitted was insufficient to outweigh the weight accorded
to Dr. Doman’s April 30, 2015 opinion.
LEGAL PRECEDENT -- ISSUE 1
Under FECA, once OWCP has accepted a claim it has the burden of proof to justify
termination or modification of compensation benefits.3 OWCP may not terminate compensation
without establishing that the disability has ceased or that it was no longer related to the
employment.4 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.5
ANALYSIS -- ISSUE 1
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits as of July 26, 2015. OWCP accepted that he sustained
permanent aggravation of degenerative arthritis of the right knee. It authorized arthroscopic total
right knee replacement performed on September 11, 2001 and resection of heterotopic
ossification about the right total knee arthroscopy performed on December 3, 2002. OWCP
terminated appellant’s wage-loss compensation and medical benefits based on the medical
opinion of Dr. Doman, a second opinion physician.
In his April 30, 2015 report, Dr. Doman noted a history of the accepted employment
injury and reviewed the SOAF and medical record. He provided normal physical and x-ray
examination findings regarding the right knee. Dr. Doman also found normal findings on
physical examination of the left knee. He advised that an x-ray of the left knee revealed minimal
degenerative changes. Dr. Doman opined that the accepted condition had resolved and that
appellant could return to his date-of-injury clerk position with no restrictions effective
immediately. He reasoned that the successful right knee replacement with an outstanding result
in conjunction with examination findings showed that the right knee condition had returned to

3

I.J., 59 ECAB 408 (2008); Vivien L. Minor, 37 ECAB 541, 546 (1986).

4

Charles E. Minniss, 40 ECAB 708, 716 (1989).

5

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

5

the baseline condition prior to the accepted aggravation of his underlying degenerative arthritis.
Dr. Doman further found that appellant could immediately return to his date-of-injury job.
The Board finds that Dr. Doman’s April 30, 2015 report represents the weight of the
medical evidence and that OWCP properly relied on his report in terminating appellant’s wageloss compensation and medical benefits for the accepted condition on July 23, 2015.
Dr. Doman’s opinion is based on a proper factual and medical history as he reviewed the SOAF
and appellant’s prior medical treatment records. He also related his comprehensive examination
findings in support of his opinion that appellant no longer had any residuals or disability causally
related to the accepted right knee injury.
The Board finds that the remaining evidence submitted by appellant prior to the
termination of his compensation is insufficient to show that he had any remaining work-related
residuals or disability.
Dr. Oliver’s August 27, 2012 note indicated appellant’s complaint of increased left knee
and leg pain. He reported normal findings on examination and unremarkable right knee x-ray
findings. The Board finds that Dr. Oliver’s note is of diminished probative value as he did not
attribute any right knee condition to the accepted work injury.6 Instead, his report primarily
focused on appellant’s left knee.7
Dr. Ponkshe’s April 10, 2015 progress note provided appellant’s medical history and
findings on examination. He diagnosed, among other things, chronic back pain due to chronic
bilateral knee pain that was “likely” traumatic arthritis. The Board finds, however, that
Dr. Ponkshe’s diagnosis was of limited probative value because it was equivocal and speculative
in nature.8 Moreover, he did not provide a medical opinion addressing whether the diagnosed
condition was causally related to the accepted employment injury.9 Similarly, Dr. Metcalf’s
August 25, 2014 report is of limited probative value as she did not offer a medical opinion
addressing whether appellant’s accepted right knee condition remained symptomatic or
disabling.
Furthermore, the unsigned progress note from the employing establishment’s medical
center has no probative medical value. A report that is unsigned or bears an illegible signature

6

See S.E., Docket No. 08-2214 (issued May 6, 2009) (medical evidence that does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal relationship).
7

No left knee condition was accepted by OWCP. See T.M., Docket No. 08-975 (issued February 6, 2009) (where
a claimant claims that a condition not accepted or approved by OWCP was due to an employment injury, the
claimant bears the burden of proof to establish that the condition is causally related to the employment injury
through the submission of rationalized medical evidence).
8

Medical opinions that are speculative or equivocal in character are of little probative value. See Kathy A. Kelley,
55 ECAB 206 (2004).
9

See supra note 7.

6

lacks proper identification that a physician authored it and cannot be considered probative
medical evidence.10
The Board finds that Dr. Doman’s opinion that appellant had recovered from the
employment injury represents the weight of the medical evidence and the additional medical
evidence submitted is insufficient to create a conflict in opinion regarding whether he had
continuing residuals or disability related to the accepted injury. Therefore, OWCP properly
terminated appellant’s compensation effective July 26, 2015 based on his opinion.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP properly terminates appellant’s compensation benefits, the burden shifts to
the claimant to establish that he has continuing disability after that date related to his accepted
injury.11 To establish causal relationship between the condition as well as any attendant
disability claimed and the employment injury, an employee must submit rationalized medical
evidence based on a complete medical and factual background, supporting such a causal
relationship.12 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.13
ANALYSIS -- ISSUE 2
Following the termination of his wage-loss compensation and medical benefits appellant
submitted Dr. Jaffe’s partial discussion note dated June 7, 2016. In this note, Dr. Jaffe found that
appellant’s right knee appeared to be in satisfactory condition without obvious evidence of
loosening or hardware failure. He opined that appellant could perform sedentary work only with
certain restrictions. Dr. Jaffe noted that his knee condition would likely degenerate and might
require future revision surgery. However, he did not diagnose a specific condition or specifically
address causal relationship by stating how appellant’s continuing residuals and disability for
work and need for further medical treatment were causally related to the accepted work injury.14
Appellant, therefore, did not establish continuing disability after July 26, 2015 causally related to
the accepted injury.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

10

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

11

See Manuel Gill, 52 ECAB 282 (2001).

12

Id.

13

Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

14

See supra note 7.

15

Virginia Davis-Banks, 44 ECAB 389 (1993).

7

CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective July 26, 2015 as he no longer had any residuals or disability causally
related to the accepted employment injury. The Board further finds that appellant has failed to
meet his burden of proof to establish continuing disability after July 26, 2015.
ORDER
IT IS HEREBY ORDERED THAT the September 12 and May 18, 2016 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: July 14, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

